ORDER
The Disciplinary Review Board on September 17, 1997, having filed with the Court its decision concluding that MICHAEL L. PARK of EAST ORANGE, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.4(a) (failure to communicate); RPC 8.1(b) (failure to cooperate with disciplinary authorities); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that MICHAEL PARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*28ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.